Citation Nr: 1615971	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-44 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a fungal infection of the feet and toenails.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1956 to February 1960.  He died in September 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In October 2011, the appellant, who is the Veteran's widow, filed a claim on VA Form 534 for dependency and indemnity compensation (DIC) benefits.  This was filed within one year of the Veteran's death.  By letter dated in June 2015, the RO informed the appellant that it had accepted the claim as a request to act as a substitute on behalf of the Veteran for the appeal that was pending at the time of his death.  That appeal involves the perfected issues as noted on the title page of this decision.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a)(2).  

As for the DIC claim, the RO denied this claim in March 2012.  Although the appellant initiated an appeal of this decision by filing a notice of disagreement in April 2012, she did not perfect an appeal by filing a substantive appeal following the RO's June 2015 issuance of the statement of the case.  See 38 C.F.R. §§ 20.200, 20.202.  Accordingly, the issue of entitlement to DIC benefits has not been perfected for appellate review and will not be further addressed.  Id.

In July 2011, the appellant informed the Agency of Original Jurisdiction (AOJ) that she and the Veteran were unable to attend a Decision Review Officer (DRO) hearing that had been scheduled in September 2011.  She did not thereafter request that the hearing be rescheduled, but rather requested that the appeal proceed without them.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claims for service connection for a left hand disability and for a fungal infection of the feet and toenails are based on the Veteran's assertion that he developed these conditions in service.  He reported in an April 2010 notice of disagreement that he had had left hand problems ever since fracturing his left thumb in service.  He reported in another notice of disagreement in April 2010 that he had had fungal infections of the feet many times since service, but could not always afford to go to a doctor and instead relied on over-the-counter medications to treat the condition.  His service treatment records show that he was treated for a possible carpal fracture of his left thumb in November 1958 and for athlete's foot/fungal infection in July 1957 with prescribed Desenex ointment and powder.  Postservice VA treatment records show that he was seen in February 2004 with a question of fungus on his hands and feet and was prescribed medication.  In terms of the medication, the February 2004 record shows that he had been on clotrimazole, but was to start on a trial of Lamisil.  A March 2004 record shows that he was prescribed terbinafine to apply to hands and feet as directed for fungal infection.

In light of the above left thumb and fungal findings in service, the postservice treatment for possible fungus on the hands and feet, and the Veteran's statements of having these conditions since service, the Board finds that further medical development is warranted in this appeal.  That is, under the VCAA, an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, the threshold for finding a link between current disability and service is low and the Board finds that the Veteran's statements as to continuity of symptomatology satisfy that threshold here.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Refer the electronic claims file to an appropriate clinician in order to obtain a nexus opinion.  

a) Specifically, the clinician should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran had a left hand disability and/or postservice fungal infection on his feet and/or toe nails related to service.

b) A clear explanation for all opinions based on the specific statements and facts of record and medical principles involved is required, to include consideration of the Veteran's inservice treatment for possible left thumb carpal fracture in November 1958 and athlete's foot/fungal infection in July 1957, as well as postservice treatment in February 2004 for possible fungus of the feet.  Consideration should also be given to the Veteran's account of experiencing left hand symptoms, namely arthritis and limitation of motion, since service as well as postservice fungal infections on his feet and toenails.

2.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits being sought are not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




